UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6682



CLAY VANCE CONNER,

                                            Plaintiff - Appellant,

          versus


OFFICER PAULEY; ALLEN STRUCK, Officer; STEVE
FANNING, Officer; BOB ROBERTSON,

                                           Defendants - Appellees,
          and


DAVID L. SMITH; DOCTOR AMONETTE; KERRY
DONNELLY, M.D.; CAPTAIN MONTGOMERY; DANNY
CRIGGER; NURSE DOUDDY; JERRY W. PAYNE; CARL
PENNINGTON; L. WHITE; J. N. LEFFETT; PATTY L.
HUFFMAN; J. D. TERRY; OFFICER PARR; J. L.
STAFFORD; MELANIE FUNK; DEANNE DOSS; RUFUS
FLEMING; G. WADE, Officer; OFFICER WALTERS;
MR. HOWARD; MR. CLIFTON; M. BARKSDALE; JAMES
HOKE; OFFICER WHITEHEAD; OFFICER FERRELL;
FRANK HARDUCH; SERGEANT WILSON; B. L. JOHNSON;
VAN ROADT; P. L. HANF, Officer; A. D. ROBIN-
SON; ELLIS B. WRIGHT; GARY L. BASS; J. V.
BEALE; DEPUTY WARDEN A-UNIT; F. SPENCE; CHIEF
OF SECURITY, Bland Correctional Center,
Greeensville CC, A-Unit; OFFICER PARKER;
MICHAEL TIDWELL; D. BROWN, Officer; J. L.
DODSON, Officer; MR. MCCATHY; J. HALSEY-
HARRIS; L. G. GOODE; S. S. AVENTT; G.
MCLINLEY; L. MASON; HOWARD AKERS, Lieutenant;
E. TAYLOR, Officer; OFFICER ZALLICOFFER;
LIEUTENANT HEALEY; CARL FLOWERS; A. M. JUD-
KINS; RICHARD A. YOUNG; P. J. RICH; VALERIE D.
RASHEED; JAMES A. SMITH; CORRINE R. ROWLETTE;
T. C. BROWN; EDWARD MURRAY; EDWARD C. MORRIS;
PATRICK GURNEY; LOUIS B. CEI; G. JONES; D.
AHLADA; J. P. MCMILLAN; ROBERT M. MCCLEBRY; I.
P. SMITH; MR. LOWENHAGER; BALVIR KAPIL, Doc-
tor; JOHN & JANE DOES, M. S. B......L.G.O.....
E. K.; OFFICER JONES; SERGEANT MORRILL,

                                                       Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge; Glen E. Conrad, Magistrate Judge. (CA-94-249-R)


Submitted:   February 26, 1998           Decided:   March 18, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clay Vance Conner, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals from the district courts order entering

judgment in favor of Defendants in his 42 U.S.C. § 1983 (1994)

action. We have reviewed the record, the trial testimony, and the

district court's opinion accepting the magistrate judge's recom-

mendation and find no reversible error. Accordingly, we deny
Appellant's motion for appointment of counsel and affirm on the

reasoning of the district court. Conner v. Smith, No. CA-94-249-R
(W.D. Va. May 5, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                3